Citation Nr: 9926924	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  98-12 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the Board of Veteran's Appeals' March 1998 decision which 
denied entitlement to service connection for pulmonary 
tuberculosis and cataract extraction.

2.  Whether there was CUE in the Board of Veteran's Appeals' 
March 1998 decision which found that the veteran had not 
submitted new and material evidence to reopen the previously 
denied claim of entitlement to service connection for malaria 
and a duodenal ulcer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to April 
1947.

In March 1996, the RO denied service connection for pulmonary 
tuberculosis and cataract extraction, and the RO denied 
reopening the claims for entitlement to service connection 
for malaria and a duodenal ulcer in November 1997.  In March 
1998, the Board denied the moving party's claim of 
entitlement to service connection for pulmonary tuberculosis 
and cataract extraction, and found that the moving party had 
not submitted new and material evidence to reopen his claims 
for service connection for malaria and a duodenal ulcer.  
This case is currently before the Board on motion by the 
moving party alleging CUE in the March 1998 Board decision.


FINDINGS OF FACT

1.  In March 1998, the Board issued a decision in which it 
concluded that there is no competent evidence of a nexus 
between pulmonary tuberculosis and active service, or between 
cataract extraction and active service.  Consequently, the 
claims were found not well grounded.

2.  The March 1998 Board decision found that the moving party 
had not submitted new and material evidence to reopen his 
claims for service connection for malaria and a duodenal 
ulcer.  

3.  The Board's decision of March 1998 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.  



CONCLUSION OF LAW

The Board's March 1998 decision did not contain CUE.  
38 U.S.C.A. § 7111 (West Supp. 1998); 64 Fed. Reg. 2134-2141 
(January 13, 1999) and 64 Fed. Reg. 7090-91 (February 12, 
1999) (to be codified at 38 C.F.R. §§ 20.1400-20.1411).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

An August 1958 rating decision denied service connection for 
malaria and gastritis, because the evidence submitted by the 
moving party showed treatment for these disorders prior to 
his period of recognized active service, and because there 
was no evidence that these disorders were aggravated during 
service.  The RO denied service connection for a duodenal 
ulcer because the evidence did not establish that the 
disorder was incurred in service.

The RO declined to reopen the claims for service connection 
for malaria and gastritis in July 1972, October 1973, October 
1986, February 1988, and November 1988 and March 1994.  In 
these decisions, the RO considered the moving party's service 
medical records, statements in support of the claim, VA 
medical records and post-service treatment records. 

The moving party did not appeal the RO's March 1994 decision 
not to reopen the claim for entitlement to service connection 
for malaria and a duodenal ulcer.  Therefore, the March 1994 
determination is final.

In March 1998, the Board denied the moving party's claims of 
entitlement to service connection for pulmonary tuberculosis 
and cataract extraction, and found that the moving party had 
not submitted new and material evidence to reopen his claims 
for service connection for malaria and a duodenal ulcer.  The 
Board cited to the U.S. Court of Appeals for Veterans Claims 
(Court) decisions in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) and Espiritu v. Derwinski, 2 Vet. App. 492 (1992), in 
support of the determination that the claims for service 
connection for pulmonary tuberculosis and cataract extraction 
were not well grounded.  Further, the Board determined that 
while the evidence submitted to reopen the moving party's 
claims for service connection for malaria and a duodenal 
ulcer was new, it was not material because it failed to 
relate the disorders to service.
 
In August 1998, the moving party sought reconsideration of 
the Board's March 1998 determination. Reconsideration of the 
determination was denied in February 1999.  At that time, the 
moving party was informed that the Board was engaged in 
promulgating regulations regarding revision of prior Board 
decisions on the grounds of CUE and had decided to defer 
determinations on all such requests until these regulations 
had been finalized.  

In April 1999, the Board provided to the moving party a copy 
of the pertinent regulations regarding a request for CUE 
review of a Board decision.  He was advised to review the 
pertinent regulations and specifically confirm that he wished 
to proceed with CUE review.  In correspondence dated later 
that month, the moving party confirmed that he was pursuing 
CUE review.  At that time, he contended that the Board was 
required to provide a VA examination before denying his 
claims.

Analysis

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 64 Fed. Reg. 2134-2141 (1999) and 64 Fed. Reg. 7090-91 
(February 12, 1999) (to be codified at 38 C.F.R. §§ 20.1400-
1411).  Pursuant to 64 Fed. Reg. 2134, 2139 (1999) (to be 
codified at 38 C.F.R. § 20.1404(b)), the motion alleging CUE 
in a prior Board decision must set forth clearly and 
specifically the alleged CUE, or errors of fact or law in the 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Motions that fail to comply with the requirements 
set forth in this paragraph shall be denied.  

Rule 1403, which is currently found at 64 Fed. Reg. 2134, 
2139 (1999), and is to be codified at 38 C.F.R. § 20.1403, 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued 
on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, 
the record that existed when that decision 
was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.--(1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

In this case, the moving party has not demonstrated that the 
Board's March 1998 decision contains CUE.  While the standard 
for finding new and material evidence has changed since the 
March 1998 decision, this does not provide a basis to find 
CUE.  As stated by the U.S. Court of Appeals for Veterans 
Claims (Court), for CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

As a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question, the United States Court of Appeals 
for the Federal Circuit decision in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), decided after the Board's March 1998 
decision, would not support the moving party's CUE claim.  

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable error "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  "It must always be remembered that [clear and 
unmistakable error] is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

In this case, the moving party has contended that the Board 
was required to order a VA examination before denying his 
claims.  As noted above, this allegation that the VA failed 
to assist the moving party in the development of his claims 
can not form a valid basis for CUE.  64 Fed. Reg. 2134, 2139 
(to be codified at 38 C.F.R. § 20.1403) and 38 C.F.R. 
§ 3.105(a) (1998).  The Board further notes that as the 
moving party failed to meet the initial burden of presenting 
evidence of a well-grounded claim, the VA does not have a 
duty to assist him in the development of his claims.  
38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 81-82 (1990).  
The Board finds that no other specific allegation of error 
has been raised as to the Board's March 1998 determination.

After review of the evidence of record, the undersigned 
concludes that the moving party has not set forth allegations 
that would constitute CUE of fact or of law, in the March 
1998 decision by the Board.


ORDER

The motion for revision of the March 1998 Board decision on 
the grounds of CUE is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

